Allowable Subject Matter
Claims 1 – 5, 8, 9, 11 - 18 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Attorney Charles Runyan on 3/12/2021.

The application has been amended as follows: 
1.    (Currently amended) A head gasket for an internal combustion engine having a cylinder head and a cylinder block, and located through the cylinder head and the cylinder block a plurality of combustion chamber passageways, a plurality of coolant passageways, and a plurality of oil passageways, the head gasket comprising:

a gasket core made of a copper sheet;

a head-layer made of spring steel, the head-layer fixed to a top side of the gasket core and configured to interface with the cylinder head; and



a plurality of apertures passing through the head-layer, the gasket core, and the block-layer, the plurality of apertures being sized and dimensioned to match and align with the plurality of combustion chamber passageways, the plurality of coolant passageways, and the plurality of oil passageways when the head gasket is installed between the cylinder head and the cylinder block[[.]]; and
a plurality of aperture-flanges integrated with the head-layer and alternatively the block-layer, the plurality of aperture-flanges circumscribing the plurality of apertures, the plurality of aperture-flanges being compressed against the plurality of combustion chamber passageways in the head-layer and the block-layer, reinforcing the gasket core against a pressure generated within the plurality of combustion chamber passageways, the plurality of coolant passageways, and the plurality of oil passageways;
a plurality of edge-flanges integrated with the head-layer and alternatively the block-layer, the plurality of edge-flanges circumscribing an outer perimeter of the head gasket, the plurality of edge-flanges being configured to effectively mechanically join the gasket core, the head-layer, and the block-layer;
the plurality of aperture-flanges and the plurality of edge-flanges affixes the head-layer and the gasket core to the block-layer.

1, wherein the plurality of aperture-flanges affix the head-layer to the block-layer, the plurality of aperture-flanges being compressed around the gasket-core, the head-layer, and the block-layer in a stamping press during a manufacturing process, such that the plurality of aperture-flanges encloses the gasket core, the head-layer, and the block-layer.

9.    (Currently amended) The head gasket of claim [[6] 1, wherein the plurality of aperture-flanges contacts the cylinder head and the cylinder block when installed in order to isolate the gasket core from the plurality of combustion chamber passageways, the plurality of coolant passageways, and the plurality of oil passageways, the plurality of aperture-flanges being compressed into a sealed state against the gasket core.

11.    (Currently amended) The head gasket of claim [[10]] 1, wherein the plurality of edge-flanges is formed integrally into the head gasket by pressing the head gasket in a stamping press.

12.    (Currently amended) The head gasket of claim [[10]] 1, wherein the plurality of edge-flanges is configured to contact the cylinder head and the cylinder block when compressed; and wherein the plurality edge-flanges seal the gasket core from the plurality of combustion chamber passageways, the plurality of coolant passageways, 

17.    (Original) A layered head gasket for an internal combustion engine having a cylinder head and a cylinder block, and located through the cylinder head and the cylinder block a plurality of combustion chamber passageways, a plurality of coolant passageways, and a plurality of oil passageways, the layered head gasket comprising:
a gasket core made of a copper sheet;
a head-layer made of spring steel, the head-layer fixed to a top side of the gasket core and configured to interface with the cylinder head; and

a block-layer made of spring steel, the block-layer fixed to a bottom side of the gasket core and configured to interface with the cylinder block; and

a plurality of apertures passing through the head-layer, the gasket core, and the block-layer, the plurality of apertures being sized and dimensioned to match and align with the plurality of combustion chamber passageways, the plurality of coolant passageways, and the plurality of


[[further comprising a plurality of aperture-flanges integrated with the head-layer and alternatively the block-layer, the plurality of aperture-flanges circumscribing the plurality of apertures, the plurality of aperture-flanges being compressed against the plurality of apertures, reinforcing the gasket core against a pressure generated within the plurality of combustion chamber passageways, the plurality of coolant passageways, and the plurality of oil passageways;

wherein the plurality of aperture-flanges affixes the head-layer to the block-layer;]]
a plurality of aperture-flanges integrated with the head-layer and alternatively the block-layer, the plurality of aperture-flanges circumscribing the plurality of apertures, the plurality of aperture-flanges being compressed against the plurality of combustion chamber passageways in the head-layer and the block-layer, reinforcing the gasket core against a pressure generated within the plurality of combustion chamber passageways, the plurality of coolant passageways, and the plurality of oil passageways;
the plurality of aperture-flanges and the plurality of edge-flanges affixes the head-layer and the gasket core to the block-layer;


wherein the plurality of aperture-flanges contacts the cylinder head and the cylinder block when installed in order to isolate the gasket core from the plurality of combustion chamber passageways, the plurality of coolant passageways, and the plurality of oil passageways, the plurality of aperture-flanges being compressed into a sealed state against the gasket core;

further comprising a plurality of edge-flanges integrated with the head-layer and alternatively the block-layer, the plurality of edge-flanges circumscribing an outer perimeter of the head gasket, the plurality of edge-flanges being configured to effectively mechanically join the gasket core, the head-layer, and the block-layer;

wherein the plurality of edge-flanges is formed integrally into the head gasket by pressing the head gasket in a stamping press;



wherein the head-layer and the block-layer are made of stainless steel; and

wherein the gasket core is compressed between the head-layer and the block-layer during the manufacturing process, such that the gasket core is effectively sealed to the head-layer and the block-layer.

Cancel Claims 6, 7 and 10.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or fairly suggest the head gasket as claimed in independent claims of the application. The examiner can find no motivation to combine or modify the reference without the use of impermissible hindsight.

Fitzgerald (U.S. Patent # 2089254) discloses a head gasket (fig 1) for an internal combustion engine having a cylinder head (Page 1 Col 2, Lines 36 - 44) and a cylinder block (Page 1 Col 2, Lines 36 - 44), and located through the cylinder head and the cylinder block a plurality of combustion chamber passageways (10, fig 1), a plurality of coolant passageways (11, fig 1), and a plurality of oil passageways (one of the openings that are not identified by a number in fig 1 is used for the oil passageways, as the internal combustion engine utilizes oil the cylinder head gaskets employed between the engine block and the cylinder head of an internal combustion engine, Page 1 Col 1, Lines 1 - 4), the head gasket comprising:
a gasket core made of a copper sheet (18, 19, 20, fig 1, Page 2, Col 1, Lines 9 – 12);
a head-layer fixed to a top side of the gasket core (14 fixed to the top side of 18, fig 2 same as fig 1) and configured to interface with the cylinder head (14 interfaces with cylinder head, fig 2 same as fig 1); and
a block-layer made of spring steel (15, fig 2 same as fig 1, Col 1, Lines 33 – 38), the block-layer fixed to a bottom side of the gasket core (15, fig 2 same as fig 1) and configured to interface with the cylinder block (15 interfaces with cylinder block, fig 2 same as fig 1); and
a plurality of apertures (10, fig 1) passing through the head-layer, the gasket core, and the block-layer (10, 11, 12 passing through 14, 15, 18, 19, 20, fig 2 same as fig 1), the plurality of apertures being sized and dimensioned to match and align with the plurality of combustion chamber passageways, the plurality of coolant passageways, and the plurality of oil passageways when the head gasket is installed between the 
Fitzgerald does not disclose a head-layer made of spring steel.
However, Schmucker (U.S. Patent # 8267407) teaches a head-layer made of spring steel (24 as the top layer, Col 5, Lines 27 – 30).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the material of the head and block layers of the gasket of Fitzgerald to be made of spring steel of Schmucker so that the layers are deformable in a spring-elastic manner (Schmucker Col 5, Lines 30 – 33).
Fitzgerald does not disclose a block-layer made of spring steel.
However, Schmucker teaches a block-layer made of spring steel (20 as the bottom layer, Col 5, Lines 27 – 30).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the material of the head and block layers of the gasket of Fitzgerald to be made of spring steel of Schmucker so that the layers are deformable in a spring-elastic manner (Schmucker Col 5, Lines 30 – 33).
Prior art do not disclose the head gasket, further comprising a plurality of aperture-flanges integrated with the head-layer and alternatively the block-layer, the plurality of aperture-flanges circumscribing the plurality of apertures, the plurality of aperture-flanges being compressed against the plurality of combustion chamber passageways in the head-layer and the block-layer, reinforcing the gasket core against a pressure generated within the plurality of combustion chamber passageways, the plurality of coolant passageways, and the plurality of oil passageways;

the plurality of aperture-flanges and the plurality of edge-flanges affixes the head-layer and the gasket core to the block-layer.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached at 571.272.7376. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/L. K./
Examiner, Art Unit 3675
/KRISTINA R FULTON/           Supervisory Patent Examiner, Art Unit 3675